The opinion of the Court was delivered -by
Mr. Justice Hydrick.
This case was submitted on January 2, 1910-. By the order of submission appellant’s *576attorneys were to have sixty days in which to file printed argument, and respondent’s attorneys twenty days in which to reply.
Appellant’s attorneys have failed to file any argument
This Court has often ruled that it will not consider an exception which has not been argued. As none of the exceptions in this case have been argued, none of them will be considered.
Appeal dismissed.